Citation Nr: 9906190	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of the 
currently assigned 10 percent rating for the veteran's 
service connected left shoulder scapular thoracic impingement 
syndrome with trapezial irritation and arthralgia.  

2.  Entitlement to an effective date earlier than December 
13, 1996 for the grant of service connection for left 
shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
assigned a 10 percent disability rating for the veteran's 
left shoulder disability.  


REMAND

In a July 1997 written statement the veteran specifically 
raised the issue of entitlement to an effective date earlier 
than December 13, 1996 for the grant of service connection 
for his left shoulder disorder.  However, the Board notes 
that the RO rendered a decision for vocational rehabilitation 
purposes in June 1993.  This rating decision states that the 
veteran "has a compensable service-connected disability."  
On the final page of the rating decision the veteran's left 
shoulder scapular thoracic impingement syndrome is the 
disability specifically indicated.  The Board believes that 
the issue of entitlement to an earlier effective date is 
inextricably intertwined with the veteran's issue involving 
the rating of the veteran's left shoulder disability in the 
present case.  As such, the RO should adjudicate this issue.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The veteran and his representative both assert that the 
veteran is unemployable as a result of his service connected 
left shoulder disability.  This issue is also inextricably 
intertwined with the rating issue currently on appeal and 
must be adjudicated by the RO.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
permitting the RO adjudicate the intertwined issues.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:


1.  The RO should adjudicate the issue of 
entitlement to an effective date earlier 
than December 13, 1996 for the grant of 
service connection for left shoulder 
scapular thoracic impingement syndrome 
with trapezial irritation and arthralgia.

2.  Subsequently, the RO should 
adjudicate the issue entitlement to a 
disability rating in excess of the 
currently assigned 10 percent rating for 
the veteran's service connected left 
shoulder scapular thoracic impingement 
syndrome with trapezial irritation and 
arthralgia.  

In this regard the RO must 
specifically state whether it is 
treating the case as one of 
increased rating or as one of 
disagreement with the initial 
assignment of disability rating as 
the two are distinct claims.  
Fenderson v West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The RO should also give full 
consideration to the following 
decision:  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the RO finds 
that the medical evidence of record 
is inadequate to rate the veteran's 
service connected disability, then 
the appropriate VA examination 
should be ordered.  

3.  Finally, the RO should consider the 
veteran's claim for entitlement to a 
total rating for compensation on the 
basis of individual unemployability.


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


